HUBBELL INCORPORATED
2005 INCENTIVE AWARD PLAN

(As Amended and Restated)

ARTICLE 1

Purpose

The purpose of the Hubbell Incorporated 2005 Incentive Award Plan (As Amended
and Restated) (the “Plan”) is to promote the success and enhance the value of
Hubbell Incorporated (the “Company”) by linking the personal interests of the
members of the Board and Employees to those of Company shareholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to Company shareholders. The Plan is further intended
to provide flexibility to the Company in its ability to motivate, attract, and
retain the services of members of the Board and Employees upon whose judgment,
interest, and special effort the successful conduct of the Company’s operation
is largely dependent.

ARTICLE 2

Definitions and Construction

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Applicable Accounting Standards” means Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.2 “Award” means an Option, a Restricted Stock award, a Restricted Stock Unit
Award, a Stock Appreciation Right award, Dividend Equivalent award, Stock
Payment award, or a Performance-Based Award granted to a Participant pursuant to
the Plan.

2.3 “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Change in Control” means and includes any of the following:

(a) Continuing Directors no longer constitute at least 2/3 of the Directors;

(b) any person or group of persons (as defined in Rule 13d-5 under the
Securities Exchange Act of 1934), together with its affiliates, becomes the
beneficial owner, directly or indirectly, of 20% or more of the voting power of
the then outstanding securities of the Company entitled to vote for the election
of the Company’s Directors; provided that this Section 2.5(b) shall not apply
with respect to any holding of securities by (i) the trust under a
Trust Indenture dated September 2, 1957 made by Louie E. Roche, (ii) the trust
under a Trust Indenture dated August 23, 1957 made by Harvey Hubbell, and
(iii) any employee benefit plan (within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended) maintained by the
Company or any affiliate of the Company; or

(c) the consummation of a merger or consolidation of the Company with any other
corporation, the sale of substantially all of the assets of the Company or the
liquidation or dissolution of the Company, unless, in the case of a merger or
consolidation, the incumbent Directors in office immediately prior to such
merger or consolidation will constitute at least 2/3 of the Directors of the
surviving corporation of such merger or consolidation and any parent (as such
term is defined in Rule 12b-2 under the Securities Exchange Act of 1934) of such
corporation.

2.6 “Code” means the Internal Revenue Code of 1986, as amended.

2.7 “Committee” means the committee of the Board described in Article 11.

2.8 “Continuing Director” means any individual who is a member of the Company’s
Board of Directors on December 9, 1986 or was designated (before such person’s
initial election as a Director) as a Continuing Director by 2/3 of the then
Continuing Directors.

2.9 “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

2.10 “Director” means an individual who is a member of the Company’s Board of
Directors on the relevant date.

2.11 “Disability” means that the Participant qualifies to receive long-term
disability payments under the Company’s long-term disability insurance program,
as it may be amended from time to time.

2.12 “Dividend Equivalent” means a right to receive the equivalent value (in
cash or Stock) of dividends paid on Stock, awarded under Section 8.2.

2.13 “Eligible Individual” means any person who is a Director or an Employee, as
determined by the Committee.

2.14 “Employee” means any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company or any Subsidiary.

2.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.16 “Fair Market Value” means, as of any given date, the fair market value of a
share of Stock on the immediately preceding date determined by such methods or
procedures as may be established from time to time by the Committee. Unless
otherwise determined by the Committee, the Fair Market Value of a share of Stock
as of any date shall be the mean between the high and low trading price for a
share of Stock as reported on the New York Stock Exchange (or on any national
securities exchange on which the Stock is then listed) on such date or, if no
such prices are reported for that date, the mean between the high and low
trading prices on the next preceding date for which such prices were reported.

2.17 “Full Value Award” means an Award other than an Option or SAR, which is
settled by the issuance of Stock.

2.18 “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

2.19 “Independent Director” means a Director who is not an Employee of the
Company.

2.20 “Non-Employee Director” means a Director who qualifies as a “Non-Employee
Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or any successor
definition adopted by the Board.

2.21 “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

2.22 “Officer” means each of the officers specified in Section 1 of Article IV
of the By-Laws of the Company except for any such officer whose title begins
with the word “Assistant.”

2.23 “Option” means a right granted to a Participant pursuant to Article 5 of
the Plan to purchase a specified number of shares of Stock at a specified price
during specified time periods. An Option may be either an Incentive Stock Option
or a Non-Qualified Stock Option.

2.24 “Participant” means any Eligible Individual who, as a Director or Employee,
has been granted an Award pursuant to the Plan.

2.25 “Performance-Based Award” means a right granted to a Participant to receive
cash or Stock pursuant to Article 8, and which is subject to the terms and
conditions set forth in Article 8.

2.26 “Performance Criteria” means the criteria (and adjustments) that the
Committee selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant for a Performance Period determined as
follows:

(a) The Performance Criteria that will be used to establish Performance Goals
are limited to the following: net earnings (either before or after interest,
taxes, depreciation and amortization), economic value-added (as determined by
the Committee), sales or revenue, net income (either before or after taxes),
operating earnings, cash flow (including, but not limited to, operating cash
flow and free cash flow), return on capital, return on invested capital, return
on shareholders’ equity, return on assets, shareholder return, return on sales,
gross or net profit margin, productivity, expense, operating margin, operating
efficiency, customer satisfaction, working capital efficiency, earnings per
share, price per share of Stock, and market share, any of which may be measured
either in absolute terms or as compared to any incremental increase or as
compared to results of a peer group or to market performance indicators or
indices. To the extent a Performance-Based Award is intended to be Qualified
Performance-Based Compensation, the Committee shall, within the time prescribed
by Section 162(m) of the Code, define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.

(b) The Committee may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
or (x) any other items of significant income or expense which are determined to
be appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; or (xiv) items
relating to any other unusual or nonrecurring events or changes in applicable
laws, accounting principles or business conditions. For all Awards intended to
qualify as Performance-Based Compensation, such determinations shall be made
within the time prescribed by, and otherwise in compliance with, Section 162(m)
of the Code.

2.27 “Performance Goals” means, for a Performance Period, the goals established
in writing by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, business unit,
platform or an individual. The achievement of each Performance Goal shall be
determined in accordance with Applicable Accounting Standards.

2.28 “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.

2.29 “Plan” means this Hubbell Incorporated 2005 Incentive Award Plan (As
Amended and Restated), as it may be amended from time to time.

2.30 “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.

2.31 “Restricted Stock” means Stock awarded to a Participant pursuant to
Article 6 that is subject to certain restrictions and may be subject to risk of
forfeiture.

2.32 “Restricted Stock Units” shall mean the right to receive Stock awarded
under Section 8.4.

2.33 “Securities Act” shall mean the Securities Act of 1933, as amended.

2.34 “Stock” means the Class B Common Stock of the Company, par value $0.01 per
share, and such other securities of the Company that may be substituted for
Stock pursuant to Article 10.

2.35 “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 to receive a payment equal to the excess of the Fair Market Value of a
specified number of shares of Stock on the date the SAR is exercised over the
Fair Market Value on the date the SAR was granted as set forth in the applicable
Award Agreement.

2.36 “Stock Payment” shall mean (a) a payment in the form of Stock, or (b) an
option or other right to purchase Stock, as part of a short-term incentive
award, deferred compensation or other arrangement, awarded under Section 8.3.

2.37 “Subsidiary” means any “subsidiary corporation” as defined in
Section 424(f) of the Code and any applicable regulations promulgated thereunder
or any other entity of which a majority of the outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Company.

ARTICLE 3

Shares Subject to the Plan

3.1 Number of Shares.

(a) Subject to Article 10 and Section 3.1(b), the aggregate number of shares of
Stock which may be granted as Awards under the Plan shall be 6,875,000 shares.
The maximum number of shares of Stock that may be delivered upon exercise of
Incentive Stock Options shall be 5,875,000 shares.

(b) Of the shares of Stock reserved for grant under Section 3.1(a) of this Plan
no more than 2,644,961 shares of Stock may be granted in the form of Full Value
Awards.

(c) To the extent that an Award terminates, expires, or lapses for any reason,
or an Award is settled in cash without the delivery of shares to the
Participant, then any shares of Stock subject to the Award shall again be
available for the grant of an Award pursuant to the Plan. Any Shares tendered or
withheld to satisfy the grant or exercise price or tax withholding obligation
pursuant to any Award shall be counted against the number of Shares available
under the Plan and shall not be available for future grants of Awards. For
purposes of number of Shares available under Section 3.1(a), Shares subject to
Stock Appreciation Rights shall be counted as one share delivered for each Stock
Appreciation Right awarded, regardless of the number of Shares actually
delivered upon exercise of the Stock Appreciation Right. To the extent permitted
by applicable law or any exchange rule, shares of Stock issued in assumption of,
or in substitution for, any outstanding awards of any entity acquired in any
form of combination by the Company or any Subsidiary shall not be counted
against shares of Stock available for grant pursuant to the Plan. The payment of
Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the shares available for issuance under the Plan.
Notwithstanding the provisions of this Section 3.1(c), no shares of Stock may
again be optioned, granted or awarded if such action would cause an Incentive
Stock Option to fail to qualify as an incentive stock option under Section 422
of the Code.

3.2 Stock Distributed.  Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, including Stock
repurchased by the Company, or Stock purchased on the open market.

3.3 Limitation on Number of Shares Subject to Awards.  Notwithstanding any
provision in the Plan to the contrary, and subject to Article 10, Awards granted
any Employee shall be subject to the following limitations all applied on an
individual and not an aggregate basis by type of Award:

(a) The maximum number of shares of Stock that may be granted pursuant to an
Option to any one Participant in any fiscal year of the Company shall not exceed
500,000 shares of Stock;

(b) The maximum number of shares of Stock that may be granted subject to a Stock
Appreciation Right to any one Participant in any fiscal year of the Company
shall not exceed 500,000 shares of Stock;

(c) The maximum number of shares of Stock that may be granted in the form of
Restricted Stock, Restricted Stock Units, Stock Payments, or Performance-Based
Awards in any fiscal year of the Company shall not exceed 250,000 shares of
Stock (with such limit applying to each such form of Award on an individual and
not an aggregate basis); and

(d) No Award granted in any fiscal year of the Company that provides for payment
in cash shall exceed $2,000,000.

ARTICLE 4

Eligibility and Participation

4.1 Eligibility.  Each Eligible Individual shall be eligible to be granted one
or more Awards pursuant to the Plan.

4.2 Participation.  Subject to the provisions of the Plan, the Committee may,
from time to time, select from among all Eligible Individuals, those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No Eligible Individual shall have any right to be granted an Award pursuant to
this Plan.

4.3 Foreign Participants.  In order to assure the viability of Awards granted to
Participants employed in countries other than the United States, the Committee
may provide for such special terms as it may consider necessary or appropriate
to accommodate differences in local law, tax policy, or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of the Plan as in effect
for any other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Sections 3.1, 3.2 and 3.3 of the Plan.

ARTICLE 5

Stock Options

5.1 General.  The Committee is authorized to grant Options to Participants on
the following terms and conditions:

(a) Exercise Price.  The exercise price per share of Stock subject to an Option
shall be determined by the Committee and set forth in the Award Agreement;
provided that the exercise price for any Option shall not be less than 100% of
the Fair Market Value of a share of Stock, on the date of grant.

(b) Time and Conditions of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part; provided that the
term of any Option granted under the Plan shall not exceed ten years. The
Committee shall also determine the performance or other conditions, if any, that
must be satisfied before all or part of an Option may be exercised.

(c) Payment.  The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation any one or a combination of the following: (i) cash, (including
check, bank draft or money order) (ii) shares of either class of the Company’s
common stock held for such period of time as may be required by the Committee in
order to avoid adverse accounting consequences and having a Fair Market Value on
the date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof, or (iii) by delivery of irrevocable instructions to a
broker to sell the Stock otherwise deliverable upon exercise of the Option and
to deliver to the Company an amount equal to the aggregate exercise price. The
Committee shall also determine the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants.

(d) Evidence of Grant.  All Options shall be evidenced by a written Award
Agreement between the Company and the Participant. The Award Agreement shall
include such additional provisions as may be specified by the Committee.

5.2 Incentive Stock Options.  The terms of any Incentive Stock Options granted
pursuant to the Plan must comply with the conditions and limitations contained
in Section 12.2 and this Section 5.2.

(a) Eligibility.  Incentive Stock Options may be granted only to Employees of
the Company or any “subsidiary corporation” thereof (within the meaning of
Section 424(f) of the Code and the applicable regulations promulgated
thereunder).

(b) Exercise Price.  The exercise price per share of Stock shall be set by the
Committee; provided that subject to Section 5.2(d) the exercise price for any
Incentive Stock Option shall not be less than 100% of the Fair Market Value on
the date of grant.

(c) Individual Dollar Limitation.  The aggregate Fair Market Value (determined
as of the time the Option is granted) of all shares of Stock with respect to
which Incentive Stock Options are first exercisable by a Participant in any
calendar year may not exceed $100,000 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.

(d) Ten Percent Owners.  An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.

(e) Notice of Disposition.  The Participant shall give the Company prompt notice
of any disposition of shares of Stock acquired by exercise of an Incentive Stock
Option within (i) two years from the date of grant of such Incentive Stock
Option or (ii) one year after the transfer of such shares of Stock to the
Participant.

(f) Right to Exercise.  During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.

5.3 Substitution of Stock Appreciation Rights.  The Committee may provide in the
Award Agreement evidencing the grant of an Option that the Committee, in its
sole discretion, shall have to right to substitute a Stock Appreciation Right
for such Option at any time prior to or upon exercise of such Option, subject to
the provisions of Section 7.2 hereof; provided that such Stock Appreciation
Right shall be exercisable with respect to the same number of shares of Stock
for which such substituted Option would have been exercisable.

5.4 Paperless Exercise.  In the event that the Company establishes, for itself
or using the services of a third party, an automated system for the exercise of
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Options by a Participant may be
permitted through the use of such an automated system.

ARTICLE 6

Restricted Stock Awards

6.1 Grant of Restricted Stock.  The Committee is authorized to make Awards of
Restricted Stock to any Participant selected by the Committee in such amounts
and subject to such terms and conditions as determined by the Committee. All
Awards of Restricted Stock shall be evidenced by a written Restricted Stock
Award Agreement.

6.2 Issuance and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.

6.3 Forfeiture.  Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment or service
during the applicable restriction period, Restricted Stock that is at that time
subject to restrictions shall be forfeited; provided, however, that, the
Committee may (a) provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and (b) in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock.

6.4 Certificates for Restricted Stock.  Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.

ARTICLE 7

Stock Appreciation Rights

7.1 Grant of Stock Appreciation Rights.

(a) A Stock Appreciation Right may be granted to any Participant selected by the
Committee. A Stock Appreciation Right shall be subject to such terms and
conditions not inconsistent with the Plan as the Committee shall impose and
shall be evidenced by an Award Agreement.

(b) A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value of a share of Stock on the date of exercise of the Stock Appreciation
Right by the number of shares of Stock with respect to which the Stock
Appreciation Right shall have been exercised, subject to any limitations the
Committee may impose.

7.2 Payment and Limitations on Exercise.

(a) Payment of the amounts determined under Section 7.1(b) above shall be in
cash, in Stock (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised) or a combination of both, as determined by the
Committee in the Award Agreement. To the extent payment for a Stock Appreciation
Right is to be made in cash, the Award Agreement shall specify the date of
payment which may be different than the date of exercise of the Stock
Appreciation Right, to the extent necessary to comply with the requirements to
Section 409A of the Code, as applicable. If the date of payment for a Stock
Appreciation Right is later than the date of exercise, the Award Agreement may
specify that the Participant be entitled to earnings on such amount until paid.

(b) To the extent any payment under Section 7.1(b) is effected in Stock it shall
be made subject to satisfaction of all provisions of Article 5 above pertaining
to Options.

ARTICLE 8

Performance-Based Awards, Dividend Equivalents, Stock Payments, Restricted
Stock Units

8.1 Performance-Based Awards

(a) Any Participant selected by the Committee may be granted one or more
Performance-Based Awards which shall be denominated either in Stock units of
value including the dollar value of shares of Stock or cash and which may be
linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee. In making such determinations, the Committee shall consider (among
such other factors as it deems relevant in light of the specific type of Award)
the contributions, responsibilities and other compensation of the particular
Participant.

(b) Applicability to Covered Employees.  The designation of a Covered Employee
as a Participant for a Performance Period shall not in any manner entitle the
Participant to receive an Award for the period. Moreover, designation of a
Covered Employee as a Participant for a particular Performance Period shall not
require designation of such Covered Employee as a Participant in any subsequent
Performance Period and designation of one Covered Employee as a Participant
shall not require designation of any other Covered Employees as a Participant in
such period or in any other period.

(c) Procedures with Respect to Performance-Based Awards.  To the extent
necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under this Article 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (i) designate one or more Covered
Employees, (ii) select the Performance Criteria applicable to the Performance
Period, (iii) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (iv) specify
the relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period. In determining the amount earned
by a Covered Employee, the Committee shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.

(d) Payment of Performance-Based Awards.  Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company or a
Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant. Furthermore, a Participant shall be eligible to receive
payment pursuant to a Performance-Based Award for a Performance Period only if
the Performance Goals for such period are achieved.

(e) Additional Limitations.  Notwithstanding any other provision of the Plan,
any Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

8.2 Dividend Equivalents.  Dividend Equivalents may be granted by the Committee
based on dividends declared on the Stock, to be credited as of dividend payment
dates during the period between the date an Award is granted to a Participant
and the date such Award vests, is exercised, is distributed or expires, as
determined by the Committee. Such Dividend Equivalents shall be converted to
cash or additional shares of Stock by such formula and at such time and subject
to such limitations as may be determined by the Committee. In addition, Dividend
Equivalents with respect to an Award with performance-based vesting that are
based on dividends paid prior to the vesting of such Award shall only be paid
out to the Participant to the extent that the performance-based vesting
conditions are subsequently satisfied and the Award vests. Notwithstanding the
foregoing, no Dividend Equivalents shall be payable with respect to Options or
Stock Appreciation Rights.

8.3 Stock Payments.  The Committee is authorized to make Stock Payments to any
Eligible Individual. The number or value of shares of any Stock Payment shall be
determined by the Committee and may be based upon one or more Performance
Criteria or any other specific criteria, including service to the Company or any
Subsidiary, determined by the Committee. Shares of Stock underlying a Stock
Payment which is subject to a vesting schedule or other conditions or criteria
set by the Committee will not be issued until those conditions have been
satisfied. Unless otherwise provided by the Committee, a Participant granted a
Stock Payment shall have no rights as a Company shareholder with respect to such
Stock Payment until such time as the Stock Payment has vested and the Stock
underlying the Award have been issued to the Participant. Stock Payments may,
but are not required to be made in lieu of base salary, short-term incentive
awards, fees or other cash compensation otherwise payable to such Eligible
Individual.

8.4 Restricted Stock Units.  The Committee is authorized to grant Restricted
Stock Units to any Eligible Individual. The number and terms and conditions of
Restricted Stock Units shall be determined by the Committee. The Committee shall
specify the date or dates on which the Restricted Stock Units shall become fully
vested and nonforfeitable, and may specify such conditions to vesting as it
deems appropriate, including conditions based on one or more Performance
Criteria or other specific criteria, including service to the Company or any
Subsidiary, in each case on a specified date or dates or over any period or
periods, as determined by the Committee. The Committee shall specify, or permit
the Participant to elect, the conditions and dates upon which the Stock
underlying the Restricted Stock Units shall be issued, which dates shall not be
earlier than the date as of which the Restricted Stock Units vest and become
nonforfeitable and which conditions and dates shall be subject to compliance
with Section 409A of the Code. Restricted Stock Units may be paid in cash,
Stock, or both, as determined by the Committee. On the distribution dates, the
Company shall issue to the Participant one unrestricted, fully transferable
share of Stock (or the Fair Market Value of one such share in cash) for each
vested and nonforfeitable Restricted Stock Unit.

8.5 Term.  The term of a Performance Award, Dividend Equivalent award, Stock
Payment award and/or Restricted Stock Unit award shall be set by the Committee
in its sole discretion.

8.6 Exercise or Purchase Price.  The Committee may establish the exercise or
purchase price of a Performance Award, shares distributed as a Stock Payment
award or shares distributed pursuant to a Restricted Stock Unit award; provided,
however, that value of the consideration shall not be less than the par value of
a share of Stock, unless otherwise permitted by applicable law.

ARTICLE 9

Provisions Applicable to Awards

9.1 Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan may, in
the discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

9.2 Award Agreement.  Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.

9.3 Limits on Transfer.  No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company or a Subsidiary, or shall be subject to any lien, obligation, or
liability of such Participant to any other party other than the Company or a
Subsidiary. Except as otherwise provided by the Committee, no Award shall be
assigned, transferred, or otherwise disposed of by a Participant other than by
will or the laws of descent and distribution. The Committee by express provision
in the Award or an amendment thereto may permit an Award (other than an
Incentive Stock Option) to be transferred to, exercised by and paid to certain
persons or entities related to the Participant, including but not limited to
members of the Participant’s family, charitable institutions, or trusts or other
entities whose beneficiaries or beneficial owners are members of the
Participant’s family and/or charitable institutions, or to such other persons or
entities as may be expressly approved by the Committee, pursuant to such
conditions and procedures as the Committee may establish subject to the
following terms and conditions: (i) an Award transferred to a transferee shall
not be assignable or transferable by the permitted transferee other than by will
or the laws of descent and distribution; (ii) an Award transferred to a
permitted transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Participant (other than
the ability to further transfer the Award); and (iii) the Participant and the
permitted transferee shall execute any and all documents requested by the
Committee, including, without limitation documents to (A) confirm the status of
the transferee as a permitted transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal, state and foreign
securities laws and (C) evidence the transfer.

9.4 Beneficiaries.  Notwithstanding Section 9.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.

9.5 Stock Certificates; Book Entry Procedures.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Board has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the Board
may require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. The Committee shall
have the right to require any Participant to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Committee.

(b) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Committee or required by any applicable law, rule or regulation, the
Company shall not deliver to any Participant certificates evidencing shares of
Stock issued in connection with any Award and instead such shares of Stock shall
be recorded in the books of the Company (or, as applicable, its transfer agent
or stock plan administrator).

ARTICLE 10

Changes in Capital Structure

10.1 Adjustments.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off, recapitalization, distribution of
Company assets to shareholders (other than normal cash dividends), or any other
corporate event affecting the Stock or the share price of the Stock, the
Committee shall make such proportionate and equitable adjustments to reflect
such changes with respect to (i) the aggregate number and type of shares that
may be issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3); (ii) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (iii) the grant or exercise price
per share for any outstanding Awards under the Plan. Any adjustment affecting an
Award intended as Qualified Performance-Based Compensation shall be made
consistent with the requirements of Section 162(m) of the Code.

(b) In the event of any transaction or event described in Section 10.1(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate (including without limitation any Change in Control), or of changes in
applicable laws, regulations or accounting principles, and whenever the
Committee determines that action is appropriate in order to prevent the dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles, the Committee, in its sole discretion and on
such terms and conditions as it deems appropriate, either by amendment of the
terms of any outstanding Awards or by action taken prior to the occurrence of
such transaction or event and either automatically or upon the Participant’s
request, is hereby authorized to take any one or more of the following actions:

(i) To provide for either:

(A) the termination, by the surrender of any such Award in exchange for an
amount of cash and/or other property, if any, equal to the amount by which the
fair market value of the Stock which the Award represents exceeds the Award
exercise price for all or part of the shares of Stock which are related to such
Award and that would have been attained upon the exercise of such Award or
realization of the Participant’s rights (and, for the avoidance of doubt, if as
of such date the Committee determines in good faith that no amount would have
been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment); or

(B) The replacement of such Award with other rights or property selected by the
Committee in its sole discretion; and

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices.

10.2 Acceleration Upon a Change in Control.

(a) Notwithstanding the provisions of Section 10.1, Awards shall become fully
exercisable and all forfeiture restrictions on such Awards shall lapse upon a
Change in Control. Upon, or in anticipation of, a Change in Control, the
Committee may give each Participant the right to exercise such Awards during a
period of time as the Committee, in its sole and absolute discretion, shall
determine.

Additionally, each Participant who is an Officer, or any other Participant in
the discretion of the Committee may surrender any Award during the 30-day period
following a Change in Control and receive in cash in lieu of exercising any
Award the amount by which the fair market value of the Stock exceeds the
exercise price for all or part of the shares of Stock subject to such Award. For
this purpose, the fair market value of the Stock shall be deemed to be the
closing price of one share of the Company’s Stock on the New York Stock Exchange
on that day, or within the 60 days preceding the date on which the Change in
Control occurs, on which such closing price was the highest. In the event that
the shares are not listed or admitted to trading on such exchange, the fair
market value shall be deemed to be the closing price of one share of the
Company’s Stock on the principal national securities exchange on which the
shares are listed or admitted to trading, or, if the shares are not listed or
admitted to trading on any national securities exchange, the average of the
highest reported bid and lowest reported asked prices as reported on the Nasdaq
or similar organization if the Nasdaq is no longer reporting such information.
If on any such date the shares are not quoted by any such organization, the fair
market value of the shares on such date, as determined in good faith by the
Board of Directors of the Company, shall be used.

10.3 No Other Rights.  Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Committee under the Plan, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Award or the grant or exercise price of any Award.

ARTICLE 11

Administration

11.1 Committee.  The Plan shall be administered by the Compensation Committee
(the “Committee”) consisting solely of at least two or more members of the Board
who are each Non-Employee Directors and “outside directors,” within the meaning
of Section 162(m) of the Code.

11.2 Action by the Committee.  A majority of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any Officer or other Employee of
the Company or any Subsidiary, the Company’s independent registered public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan. The
Committee shall select one of its members as a Chairman, who shall preside at
meetings and who shall have authority to execute and deliver documents on behalf
of the Committee. Meetings of the Committee shall be held at such times and
places as the members thereof may determine.

11.3 Authority of Committee.  Subject to any specific designation in the Plan,
the Committee has the exclusive power, authority and discretion to:

(a) Designate Participants to receive Awards;

(b) Determine the type or types of Awards to be granted to each Participant;

(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any restrictions or limitations on the Award, any schedule for
lapse of forfeiture restrictions or restrictions on the exercisability of an
Award, and accelerations or waivers thereof, any provisions related to
non-competition and recapture of an Award, based in each case on such
considerations as the Committee in its sole discretion determines; provided,
however, that the Committee shall not have the authority to accelerate the
vesting or waive the forfeiture of any Performance-Based Awards;

(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and

(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Committee deems necessary or advisable to administer the
Plan.

11.4 Decisions Binding.  The Committee’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.

ARTICLE 12

Effective and Expiration Date

12.1 Effective Date.  The Plan was originally effective on May 2, 2005, the date
the Plan was initially approved by the Company’s shareholders (the “Original
Effective Date”). This amendment and restatement of the Plan shall be effective
on the date it is approved by the Company’s shareholders, (the “Restatement
Effective Date”). The Plan will be deemed to be approved by the shareholders if
it receives the affirmative vote of a majority of the votes cast at a meeting
duly held in accordance with the applicable provisions of the Company’s By-laws.

12.2 Expiration Date.  The Plan will expire on, and no Incentive Stock Option or
other Award may be granted pursuant to the Plan after, the tenth anniversary of
the Restatement Effective Date. Any Awards that are outstanding on the tenth
anniversary of the Restatement Effective Date shall remain in force according to
the terms of the Plan and the applicable Award Agreement.

ARTICLE 13

Amendment, Modification, and Termination

13.1 Amendment, Modification, and Termination.  With the approval of the Board,
at any time and from time to time, the Committee may terminate, amend or modify
the Plan; provided, however, that (a) to the extent necessary and desirable to
comply with any applicable law, regulation, or stock exchange rule, the Company
shall obtain shareholder approval of any Plan amendment in such a manner and to
such a degree as required, and (b) shareholder approval is required for any
amendment to the Plan that (i) increases the number of shares available under
the Plan (other than any adjustment as provided by Article 10), (ii) permits the
Committee to grant Options or Stock Appreciation Rights with an exercise or base
price that is below Fair Market Value on the date of grant, (iii) permits the
Committee to extend the exercise period for an Option or Stock Appreciation
Right beyond ten years from the date of grant, or (iv) results in a material
increase in benefits or a change in eligibility requirements. Notwithstanding
any provision in this Plan to the contrary, absent approval of the shareholder
of the Company, no Option or Stock Appreciation Right may be amended to reduce
the per share exercise or base price of the shares subject to such Option or
Stock Appreciation Right below the per share exercise or base price as of the
date the Option or Stock Appreciation Right is granted and, except as permitted
by Article 10, no Option or Stock Appreciation Right may be granted in exchange
for, or in connection with, the cancellation or surrender of an Option or Stock
Appreciation Right having a higher per share exercise or base price.

13.2 Awards Previously Granted.  No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.

ARTICLE 14

General Provisions

14.1 Absence from Work.  A Participant who is absent from work with the Company
or a Subsidiary because of illness or temporary disability, or who is on leave
of absence for such purpose or reason as the Committee may approve, shall not be
deemed during the period of such absence, by reason of such absence, to have
ceased to be an Employee of the Company or a Subsidiary. Where a cessation of
employment is to be considered a retirement with the consent of the Company or
by reason of Disability for the purpose of this Plan shall be determined by the
Committee, which determination shall be final and conclusive.

14.2 No Rights to Awards.  No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Committee is obligated to treat Eligible Individuals, Participants or any
other persons uniformly.

14.3 No Shareholder Rights.  Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to shares of Stock
covered by any Award until the Participant becomes the record owner of such
shares of Stock.

14.4 Withholding.  The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event concerning a Participant arising as a result
of this Plan. The Committee may in its discretion and in satisfaction of the
foregoing requirement allow a Participant to elect to have the Company withhold
shares of Stock otherwise issuable under an Award (or allow the return of shares
of Stock) having a Fair Market Value equal to the sums required to be withheld.
Notwithstanding any other provision of the Plan, the number of shares of Stock
which may be withheld with respect to the issuance, vesting, exercise or payment
of any Award (or which may be repurchased from the Participant of such Award
within six months (or such other period as may be determined by the Committee)
after such shares of Stock were acquired by the Participant from the Company) in
order to satisfy the Participant’s federal, state, local and foreign income and
payroll tax liabilities with respect to the issuance, vesting, exercise or
payment of the Award shall be limited to the number of shares which have a Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income.

14.5 No Right to Employment or Services.  Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.

14.6 Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

14.7 Indemnification.  To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or By-Laws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

14.8 Relationship to other Benefits.  No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

14.9 Expenses.  The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

14.10 Titles and Headings.  The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

14.11 Fractional Shares.  No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.

14.12 Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

14.13 Government and Other Regulations.  The obligation of the Company to make
payment of Awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register pursuant to the
Securities Act, any of the shares of Stock paid pursuant to the Plan. If the
shares paid pursuant to the Plan may in certain circumstances be exempt from
registration pursuant to the Securities Act, the Company may restrict the
transfer of such shares in such manner as it deems advisable to ensure the
availability of any such exemption.

14.14 Governing Law.  The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Connecticut.

